The plaintiff's husband, having a general authority from her to make sales and delivery of wood, was authorized to employ the usual and necessary means to accomplish the objects of his agency; to include, in contracts made by him, their ordinary incidents of price, quality, quantity, and time of delivery. Backman v. Charlestown, 42 N.H. 125, 131,132; Morris v. Bowen, 52 N.H. 416, 421. The contract with the defendant was authorized by the plaintiff, and it might be shown in evidence by the defendant. The plaintiff's knowledge that her husband was selling and delivering wood to the defendant, was evidence from which the finding of a ratification of the contract by her was warranted.
Under a contract for services to be rendered, or goods sold to be delivered, part performance of which the other party has received the benefit, entitled one to recover the value, at the contract price, of *Page 359 
what has been done or furnished, subject to a deduction of the damage occasioned by the breach of the contract. Britton v. Turner, 6 N.H. 481; Horn v. Batchelder, 41 N.H. 86. The value of the wood received by the defendant being no more than the damage he suffered from the nonfulfillment of the contract, the plaintiff can recover nothing.
The increase in the price of the wood, which the defendant was compelled to purchase in place of that not delivered, was properly admitted, and considered as an element in the estimate of the defendant's damage.
Exceptions overruled.
CLARK, J., did not sit.